DETAILED ACTION

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the synthetic turf must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31, 41, 42 and 44-48 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 is narrative, indefinite, recites no scope with regard to thickness and includes no positive recitations of specific elements.  This claim has not been further treated on the merits.
Claims 41 and 42 are narrative and indefinite.  It is not clear how the claims further limit the parent claim, due to the manner in which the claims are constructed.
Claims 44-48 are improper product-by-process claims whose scopes are indefinite.  The preambles are directed to a product (recreational facility surfacing material), but the body of claim 44 includes only process type recitations.  A claim may be only product or process, not both.  
It is unclear if claims 45 and 46 are process (i.e., troweling) or product claims.  
Given the construction of claim 44, claim 47 is awkward, indefinite and does not further limit parent claim 44.  
Claim 45 includes a recitation directed to a product, but again, it depends from a process type parent claim.  
Claims 44-48 have not been further treated on the merits.
Allowable Subject Matter
Claims 21, 23, 24, 28-30 and 43 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references teach surfacing material arrangements and compositions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989. The examiner can normally be reached 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

GARY S. HARTMANN
Primary Examiner
Art Unit 3671



/GARY S HARTMANN/Primary Examiner, Art Unit 3671